TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00484-CV


                          Jose C. Padilla Alvarez and CCJK LLC
                      d/b/a Hill Country Site Supply, LLC, Appellants

                                               v.

                                Rhonda Jean Ortiz, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-17-003740, THE HONORABLE DON R. BURGESS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Joint Motion

Filed: August 1, 2018